ACCEPTED
                                                                                         04-15-00587-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    9/24/2015 4:55:25 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                               No. 04-15-00587-CV

                                                                        FILED IN
                                                                 4th COURT OF APPEALS
                     In the Fourth District Court of Appeals      SAN ANTONIO, TEXAS
                               San Antonio, Texas                09/24/2015 4:55:25 PM
                                                                     KEITH E. HOTTLE
                                                                          Clerk
                           ESSEX INSURANCE COMPANY,
                                   Appellant,

                                         v.

                                 RAFAEL ZUNIGA,
                                   Appellee.


                  On Appeal from the 229th Judicial District Court
                               Duval County, Texas
                             Cause No. DC-13-112-A


                        JOINT MOTION TO DISMISS APPEAL

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2), Appellant Essex

Insurance Company (“Appellant”), and Appellee Rafael Zuniga (“Appellee”),

jointly move the Court to dismiss this appeal.

      1.     Appellant and Appellee are the sole parties to this appeal.

      2.     Appellant and Appellee have fully settled all matters between them

related to the subject matter of the appeal and wish to dismiss the appeal to

effectuate their settlement.


                                          1
      3.     As indicated by their signatures below, both Appellant and Appellee

join in this motion, and the parties will bear their own costs associated with the

appeal.

                            CONCLUSION AND PRAYER
      For these reasons, Appellant and Appellee respectfully request that the Court

dismiss this appeal and assess costs of the appeal against the party incurring same.

                                       Respectfully submitted,

                                       /s/ Joseph A. Ziemianski
                                       Joseph A. Ziemianski
                                       State Bar No. 00797732
                                       E-mail: jziemianski@cozen.com
                                       Bryan P. Vezey
                                       State Bar No. 00788583
                                       E-mail: bvezey@cozen.com
                                       COZEN O’CONNOR
                                       One Houston Center
                                       1221 McKinney St., Suite 2900
                                       Houston, Texas 77010
                                       Telephone: (832) 214-3900
                                       Telecopier: (832) 214-3905

                                       ATTORNEYS FOR APPELLANT,
                                       ESSEX INSURANCE COMPANY




                                          2
                                         /s/ Robert P. Wilson *Signed by Permission
                                         Robert P. Wilson
                                         State Bar No. 21718575
                                         rwilson@thomasjhenrylaw.com
                                         Roger L. Turk
                                         State Bar No. 00788561
                                         rlturk@thomasjhenrylaw.com
                                         LAW OFFICES OF THOMAS J. HENRY
                                         521 Starr Street
                                         Corpus Christi, Texas 78401
                                         Telephone: (361) 985-0600
                                         Facsimile: (361) 985-0601

                                         ATTORNEYS FOR APPELLEE,
                                         RAFAEL ZUNIGA

                       CERTIFICATE OF CONFERENCE
      The undersigned counsel certifies that I communicated with Robert Wilson,

counsel for Appellee, on September 24, 2015, regarding this motion to dismiss

appeal, and he stated that his client joins in the relief sought in this motion.

                                        /s/ Bryan P. Vezey
                                        Bryan P. Vezey




                                           3
                          CERTIFICATE OF SERVICE
      On September 24, 2015, I electronically filed this Joint Motion to Dismiss

Appeal with the Clerk of the Court using the eFile.TXCourts.gov electronic filing

system, which will send notification of such filing to the following (unless

otherwise noted below).

      Robert P. Wilson
      Roger L. Turk
      LAW OFFICES OF THOMAS J. HENRY
      521 Starr Street
      Corpus Christi, Texas 78401
      Facsimile: (361) 985-0601
      E-mail: rwilson@thomasjhenrylaw.com
      E-mail: rlturk@thomasjhenrylaw.com
      Attorneys for Appellee, Rafael Zuniga

                                           /s/ Joseph A. Ziemianski
                                           Joseph A. Ziemianski




                                       4